     Case: 3:15-cv-00127-MPM-JMV Doc #: 191 Filed: 08/26/21 1 of 2 PageID #: 1845




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    OXFORD DIVISION

UNITED STATES OF AMERICA
ex rel. KEVIN GRAY                                                                                     PLAINTIFF

V.                                                                            NO.: 3:15-CV-127-MPM-JMV

MITIAS ORTHOPAEDICS, PLLC,
AND HANNA M. MITIAS, M.D.                                                                         DEFENDANTS

                                                      ORDER

         This matter is before the court on Defendant Mitias Orthopaedics, PLLC’s Motion to

Compel Responses to the First Set of Interrogatories, Requests for Production and Requests for

Admissions Propounded to the Intervening Plaintiff. [152]. For the reasons outlined briefly below

and discussed at the hearing on August 19, 2021,1 the court grants the motion in part and denies it

in part as follows.

         Interrogatories Nos. 2 and 4, for which the Defendants seek to compel further responses,

seek the name and contact information of every employee of numerous government agencies over

a 13-year period with any involvement in any administrative or investigative proceeding

concerning the manufacture and distribution of Hyaluronic acid without FDA approval. As such,

they are overly broad and not proportional to the needs of the case. See FED. R. CIV. P. 26(b)(1).

         Of significance here, and as discussed in the court’s 8/26/21 order on Defendant’s Motion

to Compel the 30(b)(6) deposition of the FDA, the Government has significantly narrowed its

claims. As narrowed, neither Interrogatories Nos. 2 or 4 nor Request for Productions Nos. 2 or 3

is relevant and proportional to the needs of the case.


1
 The court further incorporates herein by reference its discussion of the relevant matters at issue in this case as
outlined in its memorandum opinion on Defendants’ Motion to Compel a 30(b)(6) Deposition of the FDA dated
August 26, 2021.
   Case: 3:15-cv-00127-MPM-JMV Doc #: 191 Filed: 08/26/21 2 of 2 PageID #: 1846




       As for Requests for Admissions Nos. 2 and 3, on the other hand, they are relevant to the

extent they concern the Government’s investigation into the safety and efficacy of the compounded

hyaluronic acid at issue in this case. The relevance of this subject is discussed in the

aforementioned Order dated August 26, 2021. To this extent, the instant motion to compel is

granted.

       Finally, the court finds further responses to Requests for Admissions for Nos. 4, 5, and 6

are warranted as not overly burdensome and relevant.

       Except to the extent permitted herein, the motion to compel is denied.

       SO ORDERED, this, the 26th day of August, 2021.

                                            /s/ Jane M. Virden
                                            UNITED STATES MAGISTRATE JUDGE
